Anderson, J.
(dissenting).
I am unable to agree with the majority opinion in this ease. I think it takes too narrow a view of the question involved. In my judgment the case cited as sustaining the majority opinion, Sims v. Lumber Co., 96 Miss. 449, 51 So. 459, falls far short of doing so. In that case the court *616simply reaffirmed the well-established principle that a court of equity would not decree specific performance of a contract for personal services. As it appears to me this is a very different case from that. There is a much larger question involved here. The bill in this case alleged and the chancellor so found from the evidence that the ap-pellees, complainants in the court below, had a contract with the Mobile & Ohio Railroad Company regulating their seniority as trainmen of that company in the operation of its freight trains between Corinth and Birmingham; that said contract of employment was made by said railroad company with appellees as a group and not individually; and secured to them valuable rights which affected materially the amount of compensation they received for their services. The said railroad company and another group of its trainmen on its said line between Corinth and Birmingham were made defendants (appellants here). The bill alleged, and the trial court so found, that the railroad company, in violation of its said contract regulating the rank and compensation of appellees, had promoted the said group of employees (appellants) to the rank to which appellees were entitled under their said contract, and sought to have the court so interpret said contract, and enjoin the said railroad company from violating same, and appellants, the other group of employees, from interfering with their said rank and rights of seniority so secured to appellees.
The railroad company answered and in substance said that it was willing to carry out its contract with appellees, and, if its conduct complained of in the judgment of the court amounted to a breach of such contract, it would abide such decree as the court might make in the premises. It will be seen from what has been said that this is not an ordinary case of the character of Sims v. Lumber Company, supra, of an employee against an employer, or the latter against the former, seeking specific performance of a contract for personal services. It is not a case where the employer has discharged his employee in violation of a con*617tract for personal services. Here we have a railroad company with one gronp of employees on one hand, and another group on the other hand, and in employing the members of both groups the railroad company has dealt with them collectively, so far as their grade and seniority rights are concerned, and possibly with respect to other rights. The railroad company has discharged the members of neither gronp. One gronp goes into court by their bill in equity and says the railroad company has violated its contract with its members in promoting the members of the other group to the rank to which the former were entitled by their contract, and seeking the court’s interpretation of the contract, and if such interpretation he favorable a decree enjoining the railroad company and the other group of the employees from interfering with their rights. The railroad company admits in its. answer the making of the contract set out in the bill and its willingness to carry it out as interpreted by the court, but avers that there is a difference between its two contending groups of employees as to the meaning of the contract, and states that it submits this question to the court for decision, and will abide its decree. Isn’t such contract lawful? Isn’t it about a lawful subject-matter? I see no reason otherwise. And why should a court of equity close its doors to the enforcement of such contracts between an employer and employees? I am unable to see the reason why they should. As it appears to me, a wise public policy would require the courts to entertain such suits. It would have a tendency, to say the least of it, to avoid strikes growing out of controversies between 1 arge employers of labor and their employees. If both employer and employees in such cases understood that the courts were open to redress their grievances, and were ready and willing to pass just judgment on the rights of the respective parties, it might result in great good to the country. The courts ought to keep pace with the progress and advancement of the country. Old principles should be extended and applied to new conditions; and, if necessary to the ends of jus*618tice, new principles should be developed and declared by the courts. Since'under modern conditions employers and employees (especially large employers of labor and their employees) are dealing with each other collectively as to many of the important terms of employment, why should not the courts deal with them in the same manner? Sooner or later it will be done. Gregg v. Stark, 188 Ky. 834, 224 S. W. 459, is directly in point, and I know of no authority to the contrary; and, although that was not a decision of the court of appeals of Kentucky,- as stated in the majority opinion, it was concurred in by a majority of the members of the court, and is entitled to such weight as its reasoning carries.
Ethridge, J., joins in this dissent.